Name: Commission Regulation (EC) NoÃ 138/2008 of 15 February 2008 terminating the partial interim review of anti-dumping measures applicable to imports of okoumÃ © plywood originating in the People's Republic of China
 Type: Regulation
 Subject Matter: competition;  wood industry;  international trade;  trade;  Asia and Oceania
 Date Published: nan

 16.2.2008 EN Official Journal of the European Union L 42/9 COMMISSION REGULATION (EC) No 138/2008 of 15 February 2008 terminating the partial interim review of anti-dumping measures applicable to imports of okoumÃ © plywood originating in the People's Republic of China THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), and in particular Article 9 thereof, After consulting the Advisory Committee, Whereas: A. PROCEDURE 1. Measures in force (1) By Regulation (EC) No 1942/2004 (2), the Council imposed a definitive anti-dumping duty on imports of okoumÃ © plywood originating in the People's Republic of China. The duties in force range from 6,5 % to 23,5 % for four companies with individual duties and the residual duty is 66,7 %. 2. Request for review (2) On 3 April 2006 the Commission received a request pursuant to Article 11(3) of the basic Regulation to examine the scope of existing measures with a view to including new product types in the product definition. (3) The request was lodged by the European Federation of the Plywood Industry (FEIC) (the applicant) on behalf of Community producers of okoumÃ © plywood. (4) The applicant alleged that new product types have appeared on the market such as plywood consisting solely of sheets of wood, each ply not exceeding 6 mm thickness, with at least one outer ply of bintangor, red canarium, kedondong or certain other species, not coated by a permanent film of other material. These products should be included in the scope of the measures on the grounds that they share the same basic physical and chemical characteristics and end uses as the product covered by the existing measures. Both the product concerned and the new product types should therefore be considered as a single product. 3. Initiation (5) Having determined, after consulting the Advisory Committee, that sufficient evidence existed to justify the initiation of a partial interim review, the Commission announced by a notice published in the Official Journal of the European Union (3) the initiation of a partial interim review in accordance with Article 11(3) of the basic Regulation, limited in scope to the definition of the product concerned. B. WITHDRAWAL OF THE REQUEST AND TERMINATION OF THE PROCEEDING (6) By a letter dated 5 December 2007 to the Commission, the applicant withdrew its request for the partial interim review of the anti-dumping measures applicable to imports of okoumÃ © plywood originating the in the People's Republic of China. (7) According to Article 9(1) of the basic Regulation, a proceeding may be terminated where the request for a review is withdrawn, unless such termination would not be in the Community interest. (8) The Commission considered that the present proceeding should be terminated since the investigation had not brought to light any considerations showing that such termination would not be in the Community interest. Interested parties were informed accordingly and were given the opportunity to comment. However, no comments were received from any party. Consequently, there is no indication that the termination of the proceeding would not be in the Community interest. (9) The Commission therefore concludes that the review concerning imports of okoumÃ © plywood originating in the People's Republic of China should be terminated without amending the anti-dumping measures in force, HAS ADOPTED THIS REGULATION: Sole Article The partial interim review of the anti-dumping measures applicable to imports of okoumÃ © plywood originating in the People's Republic of China is hereby terminated. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 February 2008. For the Commission Peter MANDELSON Member of the Commission (1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 2117/2005 (OJ L 340, 23.12.2005, p. 17). (2) OJ L 336, 12.11.2004, p. 4. (3) OJ C 291, 30.11.2006, p. 19.